Exhibit 10.1

 

MASTER SERVICES AGREEMENT FOR SOFTWARE DEVELOPMENT

 

This Master Services Agreement for Software Development (“MSA”) is entered into
as of February 8,h, 2018 (the “Effective Date”) by and between Cloudminds (Hong
Kong) Ltd., a Hong Kong corporation whose principal place of business is 10/F,
MassMutual Tower, 33 Lockhart Road, Wan Chai, Room 11112, Hong Kong
(“CloudMinds”) and Borqs Hong Kong Limited, address Office B 21/F, Legend Tower,
7 Shing Yip St, Kwun Tong, Kowloon, Hong Kong (“Company”).

 

As used in this MSA, the term “Party” shall individually mean Company or
CloudMinds, and the term “Parties” shall collectively mean Company and
CloudMinds.

 

WHEREAS, is in the business of software development and engineering services;
and

 

WHEREAS, CloudMinds desires to contract with Company for engineering services of
software development, customization, integration, and testing (as defined below)
for CloudMinds’ deployment of a Product(s) (as defined below) related to the
projects described in SOWs (“Project”) and for any future projects that may be
mutually agreed to in writing by the parties.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Parties hereto agree as follows:

 

1.DEFINITIONS

 

1.1.“Affiliate(s)” means any other entity controlled by, controlling, or under
control with a Party. For purposes of this definition “control” shall mean the
direct or indirect ownership of fifty (50) percent or more of the shares or
interests which are entitled to vote for the directors of an entity or the
equivalent, for as long as such entitlement subsists, or which mean equivalent
power over management of an entity.

 

1.2.“Product(s)” means a CloudMinds product that incorporates the Deliverable(s)
and which is ready for manufacture in mass production or for delivery in
volumes.

 

1.3.“Deliverable(s)” means any tangible work, including but not limited to
Software and Results of Development, provided or to be provided to CloudMinds by
Company as defined in an SOW.

 

1.4.“Developed Software” means the software code and application components of
Deliverables, including, but not limited to, the main CPU and other chipset
baseline software for Android products as modified by Company in accordance with
the agreed-upon Project scope between Company and CloudMinds. This includes IP
belonging to CloudMinds, IP belonging to Company and IF jointly owned by
CloudMinds and the Company.

 

1.5.“Enhanced Software” means the software code and application components of
Deliverables of “Developed Software”, which excludes the reference baseline
software originally provided by main CPU and other chipset providers.

 

1.6.“Essential Patents” shall mean patents the use or infringement of which
cannot be avoided in the course of designing, manufacturing, marketing or usage
of the Deliverables that are compliant with the industry standards which GSM,
GPRS, CDMA/CDMA2000, UMTS, W-CDMA, LTE and other similar manufacturers have
declared to the 3GPP/3GPP2 or similar consortiums via their respective
organization partners (including but not limited to European Technical Standards
Institute, Alliance for Telecommunication Industry Solutions, Association of
Radio Industries and Businesses, China Communication Standards Association,
Telecommunication Technology Association, Telecommunication Technology
Committee, International Telecommunication Union, Telecommunication Industry
Association, Federal Communications Commission, Wi-Fi Alliance) as being
essential for GSM/CDMA/3G/4G/Wi-Fi standards; and 2) the essential license for
Google Android Operating System and Applications from Google Inc.

  

 

 

 

1.7.“Intellectual Property” or “IF’ means any idea, concept, know how,
technique, invention, creation,

 

1.8.discovery, works of authorship, document, product, system, practice,
procedure, means, method, design, device, program, software, software library,
software API’s, content, varieties, drawings and sketches, and trade secrets,
improvements, information, Deliverable, Product(s), materials and so on capable
of being protected or in the process of being protected or protected as patents,
trademarks, trade names, trade dresses copyrights, utility models, designs, chip
topography, trade secrets and other types of Intellectual Property.

 

1.9.“Milestones” means the milestones and their acceptance criteria for the
various phases of development as further defined in the respective SOW.

 

1.10.“PRD” means the product requirements document provided by CloudMinds
containing the technical and feature requirements which will form the basis for
the development of the Deliverables hereunder and which may include hardware,
software, mechanical, appearance, quality, and reliability descriptions.

 

1.11.“Services” means any and all services provided by Company and delivered to
CloudMinds as set forth in each SOW.

 

1.12.“Results of Development” means all materials, in whatever form, generated
by Company in accordance with Specifications, a PRD, or an SOW and/or forming
part of the Deliverable and/or any other development made by Company as part of
the Services for CloudMinds under this MSA, including but not limited to
Developed Software, software libraries, software API’s, software code, software
program modules (if any) or any part thereof, (including comments and procedural
code such as job control language and scripts to control compilation and
installation) and/or object code, netlists, scripts, full test results from all
executed testing, test benches, test vectors, operator test scripts, stability
test fixtures and/or jigs, algorithms, drawings, changes, applications, reports,
as well as any other materials, media and documentation, which shall be
prepared, written and/or developed and delivered by Company as part of the
Services under this MSA.

 

1.13.“Specifications” means the technical, feature, and functional requirements
for the Deliverables, including Developed Software, as applicable and as set
forth in the applicable SOW, or as otherwise agreed in writing by the parties,
including a PRD. Such Specifications may be amended from time to time by written
agreement of the parties. The term “Specifications” means the latest operative
version as agreed upon in writing.

 

1.14.“Statement(s) of Work” or “SOW(s)” means a document formally appended
hereto as an exhibit for any Project, specifying the Services to be performed by
Company and Deliverables to be delivered by Company thereunder, in substantially
the form set forth in exhibits. Additions or modifications may be made to each
applicable SOW, which must thereafter be recorded as an exhibit to this MSA for
any Project. For avoidance of doubt, a “Statement of Work” or “SOW” will not to
be recognized as effective until it has been appended to this MSA or agreed by
both Parties in writing from time to time.

  

2

 

 

2.SPECIFICATIONS

 

2.1.The Services, SOW(s) and Specifications may be amended during the course of
development pursuant to Article 4 (“Change Management”) of this MSA. Market
areas in which CloudMinds will distribute and sell Product(s) and all regulatory
requirements with which the Deliverables will be bound to comply will be defined
in a Statement of Work.

 

(1)CloudMinds will provide the Specifications to Company for review and study
prior to commencement of Services with respect to a Deliverable.

 

(2)Company will determine the technical feasibility of the Specifications and
either agree to them in writing and develop the Deliverable on the basis of such
Specifications or discuss suggested modifications with CloudMinds. Once the
Specifications are approved by CloudMinds, the parties will mutually document
the latest Specifications in writing.

 

(3)CloudMinds will provide a list of all mandatory regulatory and certification
requirements in the US for the Product(s). As part of the Specifications,
Company shall develop the Deliverables in accordance with these regulatory and
certification requirements. If CloudMinds adds regulatory and certification
requirements beyond those listed in exhibit(s) or the applicable Statement of
Work, such requirements shall be deemed a change requested by CloudMinds and
shall be subject to the Change Management procedures.

 

(4)If a discrepancy between the various Specifications is detected, the Parties
will negotiate in good faith to decide which Specification will prevail, after
taking into account the practices and requirements which Company applies in its
internal Deliverable development.

 

(5)Integration Services of all Developed Software including third-party
Intellectual Property is the responsibility of Company, no matter that such IF
has been (i) specified by CloudMinds in the Specifications and/or applicable
Statement of Work or (ii) selected independently by Company for inclusion in the
Deliverables. Company shall be responsible for the performance of any
third-party’s Software or other technology subject to this MSA.

 

(6)In no event will Company incorporate into any Deliverable any software code
licensed under the GNU GPL or LGPL license or any “open source” license without
the prior written consent of CloudMinds. Company shall not cause any Deliverable
to become subject to any license obligation under the GPL or LGPL license or any
“open source” license.

 

3.STATEMENT OF WORKS

 

3.1.The Parties shall agree to an SOW which will describe the requirements and
responsibilities for the Deliverables and Services. The SOW will be reviewed and
signed by both parties from time to time. Each SOW will contain, but not be
limited to:

 

(i)a Project delivery plan;

 

(ii)Reference to the specification document;

  

3

 

 

(iii)a communication plan;

 

(iv)Milestones;

 

(v)a full description of the Deliverable(s);

 

(vi)a full description of any other deliverables to be developed;

 

(vii)the price to be paid to Company by CloudMinds for the work described in the
SOW, along with benchmarks and Milestones to be met in the event of partial
payments;

 

(viii)a list of all third-party Intellectual Property specified by CloudMinds
that may be used in the development of the Deliverable(s);

 

(ix)Company-provided details of licensed elements/parts of the Deliverable that
are required for development (including without limitation, third-party
technology and Intellectual Property and Company’s pre-existing technology and
Intellectual Property);

 

(x)any general terms defining the Parties’ expectations regarding Development;
and

 

(xi)Each party’s specific responsibilities, tasks, and duties related to the
Services.

 

3.2.Technical Training. Company will provide technical training, at such times
and places mutually agreed to by the Parties, to CloudMinds personnel to enable
them to test and program the Deliverables. Company will provide service training
at such times and places mutually agreed to by the Parties, to CloudMinds
technical personnel to enable them to teach service and repair of Product(s) to
technical service personnel. Fees for such activities will be as set forth in
the applicable Statement of Work.

 

4.CHANGE MANAGEMENT PROCEDURE

 

4.1.Change Proposals. CloudMinds may from time to time request or Company may
from time to time propose changes to the Deliverables, Services, Specifications,
Time Schedule, Milestones, and/or CloudMinds’ other express written
requirement(s). After receiving such a request from CloudMinds, Company will
verify the feasibility of such a change. No change required by CloudMinds will
modify this MSA, the Statement of Work, or bind either Party to perform any
proposed terms and conditions of a change unless mutually agreed in writing.

 

4.2.Impact of Change Proposals. Company will advise CloudMinds in writing of the
likely impact of any change requested by CloudMinds. Any change to Milestones,
fees, NRE (as defined below), and/or otherwise to this MSA or the applicable
Statement of Work will be agreed upon in writing by the Parties in accordance
with this Change Management procedure. Price changes will be implemented using
the same pricing principles and price levels as originally agreed in the
applicable Statement of Work

 

4.3.Changes After Testing. Changes made by CloudMinds after the start of
certification testing will be according to the Change Management procedure set
forth in the Statement of Work.

  

4

 

 

5.Type Approval and Product Certification

 

5.1.General. Company shall deliver the Deliverable(s) in substantial conformity
to the Specifications and shall support CloudMinds in pre-certification
activities, as mutually agreed upon by the Parties, in CloudMinds’ application
of any type approvals and certificates needed for distribution and sales of the
Product(s) in market areas set forth in the applicable SOW or otherwise
expressly set forth in this MSA. Parties’ responsibilities for the required type
approval and certification testing may be further defined in the applicable SOW.
If CloudMinds requires additional certification or type approvals other than as
agreed in the Statement of Work, CloudMinds will pay for any additional
prototypes, testing Services, -certification Services, and other related costs
as subject to the issuance by CloudMinds of a formal purchase order therefor.

 

5.2.Certifications. For the purposes of this paragraph, “Industry
Certification(s)” means that the Product(s) passes the set of requirements
defined by industry standards related to the smartphone ecosystem such as 3GPP,
and “Regulatory Certification” means that the Product(s) passes the set of
requirements defined by governmental organizations for smartphone devices
operating in their area of regulation. Unless the Parties agree otherwise in
SOW(s) and this MSA, CloudMinds shall be responsible for acquiring related
Certifications.

 

6.FINAL ACCEPTANCE

 

6.1.Definition. For purposes of this MSA, “Final Acceptance” shall mean that (i)
all tasks defined in an SOW have been completed. (ii) Deliverables (including
relevant documentation) have been delivered to CloudMinds by Company and. (iii)
The Developed Software ( including relevant documentation) have been delivered
to CloudMinds by Company and have been accepted by CloudMinds and meet the
Specifications and the agreed acceptance criteria specified in the SOW(s),
including all needed type approval certifications, and carrier/customer
acceptance and ship approvals per the final carrier’s/customer’s written
requirements. In carriers’ written requirements, these may be referred to as
Ship Acceptance.

 

6.2.Notification to Start Final Acceptance Review. Company will notify
CloudMinds in writing when it has completed its Software development subject to
SOW(s) and this MSA and all Deliverables are ready for final acceptance. After
receiving the notification and all deliverables, CloudMinds will conduct Final
Acceptance testing of the Deliverables within a period no longer than ten (10)
business days after the notification (the “Acceptance Period”).

 

6.3.Notification of Non-Compliance. CloudMinds shall inform Company of any
non-compliance with the Acceptance Criteria found during the Acceptance Period.
CloudMinds will provide reasonable assistance to Company for retesting
Non-compliance Deliverables .

 

6.4.Notification of Final Acceptance. CloudMinds shall send the notification
about the result of Final Acceptance (acceptance or rejection). If CloudMinds
refuses the deliverables or part of deliverables, CloudMinds shall give
reasonably detailed reasons to Company. Unless any delay caused by Company, in
no event such notification shall not be later than ten (10) business days
following the end of the Acceptance Period. In the event that CloudMinds does
not provide any notification, it shall be regarded that CloudMinds agrees and
accepts the completion of the Developed Software.

 

If the Deliverables do not meet the Acceptance Criteria due to reasons
attributable to Company, Company shall make the necessary corrections within 5
business days or within any correction period mutually agreed by both parties.
After Company complete the correction plan mutually agreed by both parties, the
acceptance procedure for the corrected deliverables shall restart subject to
Section 6.2-6.4 above and CloudMinds shall test such resubmitted Deliverables in
the Acceptance Period.

  

5

 

 

6.5.Continued Non-Compliance. If CloudMinds detects new errors or
non-compliances of the Deliverables after receiving Company’s performed
corrections and/or the detected errors and/or non-compliances are still not
remedied, CloudMinds will provide written notice of such issues to Company and,
thereafter, the procedure as set forth in Section 6.2 above shall be repeated.
If any deliverables does not pass the acceptance three times, CloudMinds shall
have right to terminate this agreement or such SOW.

 

6.6.Acceptance with Non-Conformities. The Parties may agree on a case-by-case
basis that in spite of minor non-compliance with Acceptance Criteria detected
during the tests, CloudMinds may grant Final Acceptance; provided, however,
Company shall remedy the non-compliance within a period of time as agreed by the
Parties in writing. Such agreement shall be without prejudice to any other
rights of CloudMinds.

 

6.7.Final Acceptance Schedule. Company has responsibility to drive Developed
Software development, including integration of third-parties’
components/software for the Deliverables to meet Final Acceptance Criteria in a
timely manner in accordance with the Milestones set forth in the applicable
SOW(s). If any third-party software vendor fails to meet any schedule or causes
testing failure, Company will promptly escalate to CloudMinds and both parties
shall make a feasible solution.

 

7.FEES, QUOTATIONS, AND PAYMENTS

 

7.1.Fees. Non-recurring Engineering (NRE) fees for any Project would be covered
in the applicable exhibits agreed by both parties and will be paid by
CloudMinds. Any changes in NRE fees shall be mutually agreed in writing. The
prices to be paid for NRE fees are expressed in US Dollars, unless otherwise
agreed in writing.

 

(1)Delivery of Information and a license to make or have the Product(s) made
will be made only upon CloudMinds’ full payment of any undisputed NRE, and any
outstanding cost and expense incurred during development that are agreed in a
SOW.

 

(2)If CloudMinds enters into an agreement with any third parties for technical
support, software, and any other service, CloudMinds will be liable for all
related costs.

 

(3)If CloudMinds requests additional requirements beyond those set forth in the
Statement of Work, both Parties shall negotiate in good faith on the impact that
such change will have to NRE, fee(s), Milestone(s), and other terms of
development, and both parties shall sign an amendment of SOW(s) or this MSA.

 

7.2.Binding Quotations. All Developed Software related information and the
quotations given by Company in an SOW shall be binding on Company unless
otherwise mutually agreed in writing on a case-by-case basis by the Parties.

 

7.3.Expenses. Company shall also bill and CloudMinds shall reimburse Company for
all reasonable pre-approved expenses set forth in an applicable SOW.

 

7.4.Sales Taxes. All amounts payable by CloudMinds to Company under this MSA are
inclusive of any value added tax, use, sales, service, or other applicable tax.
Each party will be responsible for any and all personal property taxes on
property it owns or leases, franchise and privilege taxes on its business, and
taxes based on its net income or gross receipts. Company shall pay all sales,
use, and other taxes and duties payable by Company on any goods or services used
or consumed by Company in providing the Services. Each Party shall comply with
the applicable tax laws.

  

6

 

 

7.5.Corporate Taxes. Except as set forth above in Section 7.4, each Party shall
pay all other taxes (including also taxes based upon its income) and levies
imposed on it under applicable laws as a result of its undertakings under this
MSA.

 

7.6.Payment Terms: The payments shall be based on agreed Milestone set forth in
SOW(s) and will be paid after each milestone is accepted by CloudMinds.
Generally, the payment milestones are linked to the delivery milestones as
showed in the table below. Payment will be made within thirty (30) calendar days
from the invoice date.

 

Milestones  Description  Percentage of amount to be paid  1  Signing of the
MSA/SOW (the later date will be applied)   30% 2  Software feature completion
subject to SOW(s)   30% 3  Pre homologation start (lab entry)   20% 4 
Homologation complete (TA)   20%

  

8.WARRANTY AND SOURCE CODE

 

8.1.General Warranties.

 

Each Party represents and warrants that it has full right, power, and authority
to enter into this MSA and to perform its obligations and duties hereunder, and
that the performance of such obligations and duties does not and will not
conflict with or result in a breach of any other agreements of such Party or any
judgment, order, or decree by which such Party is bound. Further, the terms of
this MSA have been duly authorized by the requisite corporate action on the part
of such Party.

 

8.2.Company Warranties. Company warrants and represents that:

 

(1)the Deliverables as delivered will materially conform to the Specifications,
SOW(s) and other agreed documentation. For avoidance of doubt, integration of
311-party software components and system-level performance of the integrated
Developed Software shall be covered by this warranty. Company shall warrants
that the warranty made by each Pparty vendor shall be in compliance with
Company’s Warranty made herein and, if requested by CloudMinds, Company shall
grant a pass-through warranty or assign warranty committed by the 3“1-party
vendor to CloudMinds; Provided that any vendor cannot commit the Warranty as
agreed by both parties herein, Company shall inform CloudMinds the discrepancy
on Warranty terms immediately and get CloudMinds approval before entering any
agreement with such vendor.

  

7

 

 

(2)the Deliverables, Services and performance by Company of its duties subject
to the MSA, SOW(s), and other agreed documentation does not and will not
infringe or misappropriate any Intellectual Property rights of any third
parties;

 

(3)the Deliverables will not contain computer viruses, worms, trap doors, time
bombs, undocumented passwords, disabling code (which renders such Deliverable
unusable until a patch or new password is provided), or any similar mechanism or
device which may impair or disable CloudMinds’ Products;

 

(4)no other person, firm or corporation has been or will be granted any rights
in any manner by Company with respect to CloudMinds Intellectual Property
rights, either pre-existing or developed hereunder; and

 

(5)Deliverables have obtained all necessary permissions and licenses for
commercial use and subsequent distribution in accordance with this MSA.

 

8.3.Company Warranty Exclusions. Notwithstanding the foregoing, Company’s
warranty under Article 8.2 does not cover:

 

(1)Product(s) malfunctions and after sales performance issues, the root cause of
which is - attributable to CloudMinds’ fault in Product(s) industrialization,
material purchasing, manufacturing, and final assembly area;

 

(2)CloudMinds’ products package and distribution;

 

(3)Any Deliverable which has been modified without Company’s authorization
and/or approval;

 

(4)Software or hardware design performed by CloudMinds or any third party other
than Company and Company’s vendors as appointed in the applicable exhibit(s); or

 

(5)Any combinations of any Deliverable with any other third-party products
(except vendor appointed by Company) unless such combination is allowed in the
Specifications, SOW(s) or any other agreed documentation.

 

8.4.Source Code

 

Source code of the Developed Software (“Source Code”) as part of Deliverables
shall be released to CloudMinds at pre-determined intervals subject to Milestone
agreed by both parties or upon CloudMinds’ request subject to any obligations
Company undertaken with other third party vendoras part of the Deliverables (if
CloudMinds agrees with such restriction on Deliverables in advance). At any cost
the Source Code MUST NOT be redistributed by CloudMinds to any third-party
software provider or Original Designed Manufacturer without explicit approval by
Company.

 

9.WARRANTY PERIOD AND TECHNOCAL SUPPORT

 

9.1.For a period of six (6) months from the date of passing the Final Acceptance
(“Warranty Period”), Company will correct any material defects of the
Deliverables to ensure Deliverables in conformance with Specifications, SOW(s)
or any other agreed documentation at no charge to CloudMinds. The warranty
period is for providing the emergency technical support and normal Developed
Software maintenance releases for bug corrections of Developed Software provided
by Company for Product(s).

 

In the event that CloudMinds demands any emergency technical support or normal
maintenance releases for the Developed Softwarebeyond the Warranty Period, both
parties will negotiate a separate maintenance and support agreement to cover
such services.

  

8

 

 

A breach of warranty must be corrected by Company within the following interval
of time, measured from the time when CloudMinds gives Company notice of the
breach:

  

The cure period:   If the breach results from: Twenty-four (24) hours  

Errors, malfunctions, or defects, which impair or disable the function of the
Product(s)

Five (5) days  

Errors, malfunctions or defects, which limit minor function of the Product(s)

Thirty (30) days   Errors, malfunctions, or defects, which do not cause
dysfunction of the Product(s)

  

9.2.DISCLAIMER OF WARRANTIES. OTHER THAN AS EXPRESSLY STATED IN SECTIONS 8 and 9
ABOVE, COMPANY ON BEHALF OF ITSELF, ITS EMPLOYEES AND ITS AFFILIATES DISCLAIMS
ALL WARRANTIES WITH REGARD TO THE SERVICES AND DELIVERABLES, AND ANY OTHER
INFORMATION OR MATERIAL PROVIDED IN CONNECTION WITH THE PERFORMANCE OF THE
SERVICES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES OF MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE.

 

10.INTELLECTUAL PROPERTY AND OTHER RIGHTS

 

10.1.Third Party Technology and Intellectual Property

 

(1)CloudMinds and Company have agreed on selected third-party technology and
Intellectual Property as set forth in the applicable exhibit(s). Such
third-party technology provider(s) can be changed based on development needs,
carrier requirements, product requirements, etc.

 

(2)Company shall not incorporate any third-party IP or technology into
Deliverables without (a) CloudMinds’ prior written consent and (b) the prior
written agreement between the Parties with respect to (i) which Party will
execute any required agreements with such third-party vendors, (ii) which Party
will be responsible for payment of the related fees, and (iii) the terms of all
necessary licenses to fulfil the terms of this MSA with respect to such
technology or IP (“License Agreement with Third Party”). Unless otherwise
expressly set forth in the applicable SOW(s), CloudMinds has the responsibility
for the execution of License Agreement(s) with Third Party, terms of license,
payment of related fees. In the event that such third-party IF is specified in
the applicable exhibit(s), Company shall assume responsibility to sign the
License Agreement with Third Party for all other third-party IP incorporated in
the Deliverables. In the event that the License Agreement with Third Party is
signed by Company, Company warrants that the license scope of such software
shall be sufficiently broad enough to fulfil the purpose of this MSA and each
SOW, and shall not conflict with the rights granted to CloudMinds herein.

  

9

 

 

10.2.Intellectual Property Ownership. For purposes of this Section 10.2,
references to “CloudMinds” include its Affiliates, where applicable.

 

(1)Notwithstanding anything to the contrary in this MSA or a related SOW(s),
each Party acknowledges that any Intellectual Property exclusively developed,
owned, or licensed by either CloudMinds or Company prior to the Effective Date
of this MSA shall remain the exclusive property of such Party. However, for any
Intellectual Property solely developed by the Company or jointly developed by
both parties which is for fulfilling the purpose of this MSA and SOW(s) shall be
jointly owned by both Parties. For the avoidance of doubt, CloudMinds retain all
right, title and interest with Intellectual Property solely developed by itself,
its affiliates, subcontractors within the Effective Period of the MSA.

 

(2)Any information, description, documentation, design or programs provided by
CloudMinds or its Affiliates to Company (“CloudMinds Material”) shall be used
only for the purpose of fulfilling its obligations under this MSA. CloudMinds’
provision of such CloudMinds Material does not represent any grant of license or
other rights in and to such CloudMinds Material except as expressly set forth
herein.

 

(3)CloudMinds and Company shall jointly own the Developed Software. For
avoidance of doubt, CloudMinds-developed Source Code incorporated in the
Developed Software is and will continue to be the exclusive property of
CloudMinds. Without CloudMinds’ prior written consent, Company shall not use
CloudMinds Intellectual Property in any manner other than the purpose of this
MSA. For the jointly ownership of Software, CloudMinds (or any successor
thereof) shall have full access use of Source code and objective code of the
Developed Software subject to this MSA. Without prior consent of the other
Party, each Party has right to develop further versions (including but not
limited to the right to develop enhancements and derivative works), on a
PUEC-free, irrevocable, worldwide basis, with free and clear title, without
restrictions except as follows:

 

i.CloudMinds will not enter into any arrangement whereby the ownership of such
Developed Software would be with any entity other than CloudMinds (or its
successor) or its affiliates and Company.

 

ii.A successor to CloudMinds is a company which is a direct competitor to
Company in the software consultancy business, in which case, while CloudMinds’s
successor will retain ownership rights, further development rights will be
subject to new negotiation with Company.

 

(4)Notwithstanding anything to the countrary, prior to commercialization of the
Enhanced Software or variances thereof, CloudMinds will notify Company in
writing so that Company may advise of any technical concerns with respect to
such products and/or the regions into which such products will be
commercialized.

 

(5)Subject to Company’s confidentiality obligations and CloudMinds’s ownership
rights in the related intellectual property of Developed Software, Company
acknowledges and agrees to use its knowledge, experience, know-how and/or
expertise, whether gained prior to, during or after any Services performed under
this MSA, to perform work for third parties including work which results in the
creation of materials similar to materials developed for CloudMinds, only in
accordance with the exclusivity restrictions set forth in Exhibits hereunder.

  

10

 

 

(6)For the purposes of clarification, all right, title, and interest in and to
all products, software, and tools used to develop or test the Deliverables and
Product(s), including all intellectual property rights therein, shall remain the
intellectual property of Company, except when provided by CloudMinds. Company
shall return all such CloudMinds-provided materials at CloudMinds’s request.

 

10.3.License to Distribute. Notwithstanding anything to the contrary herein, if
Company embeds any intellectual property of Company (“Company IP”) in any
Deliverable, then Company shall use its best efforts to list such Company IP in
the applicable Statement of Work. In any event, Company hereby grants to
CloudMinds a perpetual, non-transferable, irrevocable, fully paid up, PUEC-free,
license to use, offer for sale, sell, and distribute such Company IP with
Product(s)s and to grant these rights to its direct and indirect customers and
partners throughout the distribution chain and through to end users solely as an
embedded component of the Deliverable for use in connection with the operation
of the Product(s). CloudMinds shall not, and shall not authorize any third party
to: (i) market, sell, lease, rent, sublicense, distribute or otherwise make
available to any third party any of the Company IP or any aspect thereof except
as expressly authorized under this MSA; (ii) remove or alter any legends or
other notices from the Company IP except as previously agreed upon by Company in
writing, (iii) reverse engineer, disassemble, decompile or translate into
human-readable form or modify, copy or create derivative works of any of the
Company IP except as expressly authorized by this MSA and only to the extent
that that the Company IP remains and embedded component of the Deliverable only
for use in connection with operation of Product.

 

10.4.Company’s use of CloudMinds IP. CloudMinds hereby grants to Company and its
respective Affiliates and subcontractors a non-exclusive, revocable,
non-transferable, royalty-free, PUEC-free, worldwide license to access, display,
use, reproduce and distribute CloudMinds’ IP only for developing purpose of this
MSA Software.

 

10.5.License for Internal Use. Company will release to CloudMinds all necessary
information, including Confidential Information and Source Code regarding all IP
related to the Developed Software for CloudMinds, its Affiliates’ and
subsidiaries’ internal business use at no charge.

 

11.CONFIDENTIAL INFORMATION

 

11.1.Obligations. Each Party acknowledges that it will obtain proprietary or
confidential information relating to the subject matter of this MSA from the
other Party during the course of its performance under this MSA, as further
defined below as Confidential Information. Each Party shall at all times, both
during and after the term of this MSA, keep in confidence and trust all such
Confidential Information received from the other Party and all Confidential
Information including but not limited to information disclosed in a meeting,
review, discussion, email and/or research report, and will make no use of any
Confidential Information except under the terms of this MSA. Neither Party
shall, without the prior written consent of the other, disclose any Confidential
Information to anyone but its and its Affiliates’ respective officers,
employees, contractors, and legal and financial advisors who have the need to
know and have entered into confidentiality agreements sufficient to prohibit
further unauthorized use or disclosure by such persons of the Confidential
Information.

  

11

 

 

For the purposes of this MSA, the term “Confidential Information” shall mean
information including but not limited to documents, inventions and/or invention
disclosures, inventor reports, designs, methods, processes, products, programs,
software, data, materials, presentations, business plans, business information,
customer information, financial information, compilations and so on that are
disclosed by either Party to the other Party and marked confidential or should
reasonably be known to the other Party to be confidential.

 

11.2.Exceptions. Information shall not be deemed Confidential Information and
the receiving Party shall have no obligation concerning the use or disclosure of
any information which (i) is or becomes publicly known through no fault of the
receiving Party; (ii) was lawfully known to the receiving Party at the time of
disclosure, which knowledge the receiving Party shall have the burden of
establishing by clear and convincing evidence; (iii) becomes known to the
receiving Party from a third-party source other than the disclosing Party
without breach of any agreement between the disclosing Party and such Party; or
(iv) was independently developed by the receiving Party without the benefit of
the Confidential Information received from the disclosing Party, which
independent development the receiving Party shall have the burden of
establishing by clear and convincing evidence. Nothing in this MSA shall prevent
the receiving Party from disclosing Confidential Information to the extent the
receiving Party is legally compelled to do so by any governmental, investigative
or judicial agency pursuant to proceedings over which such agency has
jurisdiction; provided, however, that prior to any such disclosure, the original
receiving Party shall (a) assert the confidential nature of the Confidential
Information to the agency; (b) immediately notify the original disclosing Party
in writing of the agency’s order or request to disclose; and (c) cooperate fully
with the original disclosing Party in its efforts to protect against any such
disclosure and/or obtain a protective order narrowing the scope of the compelled
disclosure and protecting its confidentiality.

 

11.3.Prior Non-Disclosure Agreements. This Article 11 shall not affect by any
means, any other prior non-disclosure agreement signed by and between both
Parties.

 

For the purposes of this MSA, the term “disclosing Party” shall mean the Party
disclosing the Confidential Information and “receiving Party” shall mean the
Party

 

12.LIMITATION OF LIABILITY

 

Notwithstanding any other provision set forth herein, except for confidentiality
obligations set forth in Section 11 and those indemnity obligations set forth in
Section 13.2, neither Party shall be liable for any indirect, special, and/or
consequential damages, arising out of or in connection with this MSA, whether
based upon contract, tort, strict liability, or any other theory of liability
and regardless of whether such Party has been advised of the possibility of such
damages; provided, however, that the foregoing limitation of liability shall not
apply with respect to damages incurred as a result of the gross negligence or
willful misconduct of the other Party. Neither Party’s liability shall be
greater than the total value of NRE fees and PUEC fees paid or payable hereunder
under the applicable SOW.

  

12

 

 

13.INDEMNITY

 

13.1.General. Each Party agrees to indemnify, defend and hold the other Party
and its Affiliates (including all officers, directors, employees, contractors
and agents of the foregoing) harmless from and against any and all damages,
liabilities, costs and expenses, including reasonable attorneys’ fees and
expenses (collectively “Losses”) to the extent directly or indirectly arising
out of, incident to, or resulting from:

 

(1)a third-party claim of breach by such Party of its warranties,
representations, covenants, agreements and obligations under this MSA; or

 

(2)Such Party’s negligence or willful misconduct.

 

13.2.Intellectual Property Indemnity.

 

(1)Subject to Section 9.2, Company agrees to indemnify and hold CloudMinds, its
officers, directors, employees, contractors, agents, and Affiliates
(collectively “Indemnified Parties”) harmless from and against any expense or
loss resulting from any third party claim of infringement of any patent,
trademark, copyright, trade secret, mask work right or any other intellectual
property right to the extent directly arising as a result of the Indemnified
Party’s use, copying or distribution of any Deliverable and will defend, at its
own expense including reasonable attorney’s fees, any suit brought against an
Indemnified Party alleging any such infringement (a “Company Infringement
Claim”). In the event that any Deliverable becomes or in Company’s opinion
appears likely to become the subject of a Company Infringement Claim, then
Company will either (i) procure for CloudMinds the right to enable CloudMinds to
continue to use the Deliverable in question, or (ii) modify or replace the
Deliverable in question with non-infringing and functionally equivalent
material. If Company is unable to perform in accordance with (i) or (ii) above,
Company will refund all amounts paid by CloudMinds for such Deliverables
hereunder. The foregoing provisions of Section 13.2 herein state Company’s
entire liability and CloudMinds’s exclusive remedies for infringement or
misappropriation of third-party Intellectual Property Rights.

 

(2)Intellectual Property Indemnity for Distributed Product(s). Subject to the
liability cap set forth below. Company agrees to reimburse CloudMinds for
CloudMinds’s defense cost (include reasonable attorney’s fee) of any claim of
infringement of any patent, trademark, copyright, trade secret, mask work right
or any other intellectual property right arising as a result of CloudMinds’ use,
copying or distribution of Product(s). Further, Company will provide the
necessary assistance to CloudMinds for CloudMinds’s defense of any suit brought
against CloudMinds alleging any such infringement.

 

(3)CloudMinds shall indemnify, defend and hold harmless Company, its officers,
directors, employees, contractors, agents, and Affiliates (collectively
“Indemnified Parties”) harmless from and against any expense or loss resulting
from any third party claim of infringement of any third party patent, trademark,
copyright, trade secret, mask work right or any other intellectual property
right to the extent directly arising as a result of any Product.

 

13.3.Pre-existing IP Claims. As of the Effective Date of this MSA, CloudMinds
represents that certain outstanding IP infringement claims have been filed
against it as set forth in Exhibits, attached hereto and incorporated herein by
reference. Company hereby warrants that all designs of Developed Software
proposed by Company will avoid further possibility of infringement of these
outstanding claims.

  

13

 

 

13.4.Exclusions. Company shall have no liability for any defence and indemnity
obligations pursuant to Section 13.2 to the extent a claim results from:

 

(1)Use of any version of Developed Software other than a current release made
available to CloudMinds in a timely manner pursuant to the terms and conditions
of this MSA if such infringement would have been avoided by use of such version;

 

(2)CloudMinds’ solely designs, instructions, specifications, software and/or
requirements if such infringement would have been avoided in the absence of such
requirements;

 

(3)Changes, alteration, modification or misuse of Developded Software is not
accordance with Company’s documentation or written instruction and/or change,
alter and modifiy software by any party other than Company or its
subcontractors;

 

(4)Combination of Developed Software with any other products, parts, components,
devices and/or software which is not furnished or approved by Company is not
accordance with Company’s documentation or written instruction;

 

(5)Any and all third-party software that was specified by CloudMinds in the
applicable SOW if such infringement would have been avoided in the absence of
such specifications; or

 

(6)Any Essential Patents.

 

13.5.Indemnity Procedures. For all claims required by a Party under this Section
13 to indemnify the other Party, the indemnification procedures shall apply,
provided that the Indemnified Party: (a) gives the indemnifying Party prompt
notice of any claim or suit, provided that any delay or failure of the
Indemnified Party to give prompt notice of any such claim shall not affect the
rights of the Indemnified Party hereunder unless, and only to the extent that,
such delay or failure is prejudicial to or otherwise adversely affects the
Indemnifying Party (b) gives the Indemnifying Party sole control of the defense
and/or settlement, provided that no compromise or settlement of any claim
admitting liability of or imposing duties of performance or that is in any way
prejudicial to the Indemnified Party may be effected without the prior written
consent of such party, which consent shall not be unreasonably withheld, and (c)
reasonably cooperates with the Indemnifying Party on the settlement and/or
defense, at the Indemnifying Party’s reasonable expense for out-of-pocket costs
incurred by the Indemnified Party in providing any cooperation requested by the
Indemnifying Party. Any failure of the Indemnified Party to provide prompt
notice of any claim or suit will not obviate the indemnification of the
Indemnifying Party provided in this Section 13 unless and to the extent that the
Indemnifying Party is materially prejudiced thereby. The Indemnified Party shall
have the right to participate in but not to control the defense and/or
settlement of any claim covered by this Section 13 with counsel of its own
choosing at its own expense. The Indemnifying Party agrees to keep the
Indemnified Party regularly and completely informed of the status of any claim
hereunder.

 

13.6.Sole and Exclusive Remedies. The remedies set forth in this Section 13 are
each respective Party’s sole and exclusive remedies with respect to infringement
claims.

  

14

 

 

14.TRADEMARKS AND TRADE NAMES

 

Neither this MSA nor any Statement of Work placed hereunder will be deemed to
give either Party any right to use the other Party’s trademarks or any of the
other Party’s trade names without such Party’s written consent. Each Party
recognizes the other Party’s ownership of and title to their respective
trademarks and trade names and the goodwill attached thereto. Each Party agrees
not to contest or take any action to contest the trademarks or trade names of
the other Party or to use, employ or attempt to register any trademark or trade
name that is confusingly similar to the trademarks or trade names of the other
Party.

 

15.FORCE MAJEURE

 

15.1.The performance by either Party of its obligations under this MSA shall be
extended by a reasonable period of time if such performance of the respective
Party is impeded by an unforeseeable event beyond such Party’s control, which
shall include but not be limited to acts of God, industrial actions, riots,
wars, embargo or requisition (acts of government), hereinafter referred to as
“Force Majeure”.

 

15.2.In case of Force Majeure, the relevant Party shall promptly notify and
furnish the other Party in writing with all relevant information thereto.

 

15.3.Should an event of Force Majeure continue for more than three (3) months,
each Party shall have the right to terminate this MSA, upon written notice.

 

16.TERM AND TERMINATION

 

16.1.Term. This MSA shall take effect as of the Effective Date and shall
continue in force for a period of three (3) years from that date, and renewable
upon mutual agreement communicated to the other party prior to the expiry of the
term.

 

16.2.Termination. Either Party may terminate this MSA immediately upon the
occurrence of any of the following events:

 

(1)The filing by or against the other Party of a petition for reorganization or
liquidation under the applicable bankruptcy laws or corresponding laws or
procedures of any applicable jurisdiction; or

 

(2)Insolvency of or filing petition for voluntary liquidation in respect of such
other Party, the appointment of a receiver or trustee for such other Party, or
the execution by such other Party of an assignment for the benefit or creditors;

 

(3)Other than restructuring between affiliated companies, any attempted sale,
transfer or assignment by such other Party of a substantial part of the equity
or assets of such other Party, or of this MSA, or of any of its rights or
privileges granted or obligations assumed under this MSA without prior
communication and written consent of the other Party and if it is not concerning
assets purchased by CloudMinds by paying Development NRE Fee or by explicit
payments for equipment, material, samples etc. which therefore are owned by
CloudMinds and available to transfer to third parties without consent from or
liability to Company; or

 

(4)The nationalization, expropriation or other taking by any government or any
agency of any government of a substantial part of such other Party’s assets or
business.

 

(5)If the other Party is in material breach of any of its obligations under this
MSA and, if curable, has failed to remedy such a breach within thirty (30) days
after having received written notice of such a breach (“Cure Period”) and the
intention of the notifying Party to terminate this MSA if the breach is not
remedied within the Cure Period. By way of examples but not limitations, failure
to meet deadlines which is not contributed by CloudMinds, failure of Developed
Software to conform to Specifications, or failure of Developed Software to meet
industry standards will each be considered a material breach of this MSA without
cure.

  

15

 

 

16.3.Termination for Convenience. At any time prior to the first Product(s)
shipment CloudMinds will have the right to terminate this MSA at its convenience
upon ten (10) days’ written notice to Company; provided, however, CloudMinds
will pay Company the Milestone payment which would have been due were it not for
termination. Any PUEC or other benefit which should have been paid to Company
for using the Deliverables in any case, will remain payable if any Deliverables
are actually used in Product(s)ion or distribution by CloudMinds or any company
designated by it.

 

16.4.Survival. The termination or expiration of this MSA shall not relieve any
Party of any obligation or liability accrued hereunder prior to such termination
or expiration nor affect or impair the rights of either Party arising under this
MSA prior to such termination or expiration, except as expressly provided
herein. Provisions relating to Intellectual Property under Article 10,
Confidentiality under Article 11, and Indemnification under Article 13 shall
survive the expiration or termination of this MSA. In addition, all other
obligations which by their nature are intended to survive shall survive
termination or expiration of this MSA.

 

16.5.Effect of Termination. On termination or expiry of this MSA, each Party
shall, upon request by the other Party return or destroy all Confidential
Information of the requesting Party that is in the possession of the other Party
and shall provide a certificate of such destruction to the requesting Party.

 

CloudMinds shall have no liability for any consequential payment or further NRE
other than work performed, specific equipment and materials purchased as agreed
in an SOW to support development of Developed Software if this MSA is terminated
pursuant to this Article 16. All CloudMinds-paid equipment and materials shall
be transferred to CloudMinds immediately upon termination of this MSA, at
CloudMinds’s expense. All work product produced by Company up to the date of
termination of this MSA will become the property of CloudMinds, subject only to
CloudMinds’s payment to Company for actual work performed up to the effective
date of termination.

 

17.GOVERNING LAW

 

The terms of this MSA and any disputes that may arise, will be governed by the
laws of the Hong Kong and by the laws of the Hong Kong without regard to its
conflict of laws provisions.

 

18.MISCELLANEOUS

 

18.1.Notification in Event of Performance Issues. Company agrees to promptly
inform CloudMinds in written form of event(s) coming to Company’s attention that
reasonably may affect Company’s ability to meet any of its obligations under
this MSA or any applicable Statement of Work in a timely manner.

 

18.2.Disputes. All disputes arising out of or in connection with this agreement
except with respect to disputes involving intellectual property (which may be
immediately referred to a court of final jurisdiction), including any question
regarding its existence, validity or termination, which cannot be settled by an
amicable effort between the Parties shall be finally settled by binding
arbitration according to the Rules of Hong Kong International Arbitration Center
(“Rules”) by one or three arbitrator(s) in accordance with said Rules in Hong
Kong. The arbitration proceedings shall be conducted in English.

  

16

 

 

Nothing contained herein shall be construed and the Parties hereby waive any and
all rights they may have to claim or assert that either Party is subject to the
jurisdiction of the courts of the country in which Company is located.

 

18.3.Cumulative Remedies. Unless expressly otherwise stated herein, all rights
and remedies under this MSA are cumulative and a Party’s exercise of any right
or remedy does not affect its other rights or remedies under this MSA.

 

18.4.Independent Contractors. Nothing herein contained shall be construed to
constitute Parties as partners or joint ventures or the agent of the other Party
in any sense of those terms whatsoever. Neither Party assumes any liability of,
nor shall have any authority to enter into any binding obligation on behalf of,
the other Party.

 

18.5.Severability. In the event that any provision of this MSA conflicts with
the law under which this MSA is to be construed or if any such provision is held
invalid by a court with jurisdiction over Parties, such a provision shall be
deemed to be restated to reflect as nearly as possible the original intentions
of Parties in accordance with applicable law. If any term, provision, covenant
or condition of this MSA is held invalid or unenforceable for any reason, the
parties agree that such invalidity shall not affect the validity of the
remaining provisions of this MSA and further agree to substitute for such
invalid or unenforceable provision a valid and enforceable provision of similar
economic effect. The remainder of this MSA shall remain in full force and
affect.

 

18.6.No Third-Party Beneficiaries. Except as expressly provided herein, this MSA
is entered into solely between, and may be enforced only by, CloudMinds and
Company. This MSA shall not be deemed to create any rights for third parties,
including without limitation employees, and suppliers of a Party, or to create
any obligations of a Party to any such third parties.

 

18.7.Collaboration. Parties shall meet regularly to analyse development results
achieved and to take joint action to achieve better results for the benefit of
both Parties. The discussions will take place in a collaborative forum
consisting of necessary representatives of each Party. Unless otherwise
requested by a Party hereto, the discussions shall take place at intervals of
one (1) month during Development or upon request of either Party. The
discussions shall be held at the premises of CloudMinds or Company or other
mutually agreed upon locations or through any other agreed communication
channels.

 

18.8.Notices. All notices and requests, required or authorized by this MSA shall
be given in writing and shall be deemed to have been received upon dispatch when
sent (i) by facsimile with confirmation of transmission, (ii) by personal same
day delivery or (iii) by commercial overnight carrier with written verification
of receipt, to the other Party at the address or facsimile number(s) designated
below. Either Party may change its address or facsimile number by written notice
to the other Party.

 

Notices to Company shall be addressed as follows:

 

Address: Tower A, Building B23, Universal Business Park, No. 10 Jiuxianqiao
Road, Chaoyang District Beijing, 100015 China

  

17

 

 

Notices to CloudMinds shall be addressed as follows:

 

Address: 33F, Unit B, Tower 3, Wangjing SOHO, Wangjing Street No.10, Chaoyang,
Beijing, China

 

18.9.Non-Waiver. The failure of either Party at any time to require performance
by the other Party of any provision hereof shall not affect in any way the full
right to require such performance at any time thereafter; nor shall the waiver
by either Party of a breach of any provision hereof be taken or held to be a
waiver of the provision itself.

 

18.10.Attorneys’ Fees. If any dispute arises between Company and CloudMinds with
respect to the matters covered by this MSA which leads to a proceeding to
resolve such dispute, the prevailing Party in such proceeding shall be entitled
to receive its reasonable attorneys’ fees and out-of-pocket costs (including,
without limitation, expert witness fees) incurred in connection with such
proceeding, in addition to any other relief it may be awarded.

 

18.11.Publicity. Neither Party shall, without the other Party’s prior written
approval make any public announcement or disclosure as to the existence of or
matters set forth in this MSA.

 

18.12.Headings. The paragraph headings in this MSA are solely for convenience
and shall not be considered in its interpretation.

 

18.13.Entire Agreement. This MSA, including the exhibits incorporated as an
integral part of this MSA, constitutes the entire agreement of the Parties with
respect to the subject matter hereof, and supersedes all previous proposals,
oral or written, and all negotiations, conversations or discussions heretofore
between the Parties related to this MSA.

 

18.14.Non-Hire. Neither Party shall, without the prior written consent of a duly
authorized officer of the other Party, directly or indirectly solicit, hire or
otherwise retain as an employee or independent contractor any current or former
employee, consultant, contractor or subcontractor of such other Party, its
Affiliates, during the Term of this MSA and for a period of twelve (12) months
after Company’s relationship with any such personnel is terminated.
Notwithstanding the foregoing, hiring or engaging personnel as a result of a
general solicitation through advertising shall not constitute a violation of
this provision.

 

18.15.Data Protection and Privacy. It is the express intention of the parties
that neither Party will process any Personal Data on behalf of the other Party
under this MSA, where “Personal Data” means any information relating to a
natural person who is or can be identified, directly or indirectly, by reference
to an identification number or to one or more factors specific to him or her.
Nevertheless, should a Party wish to transfer Personal Data to the other Party
on its behalf under this MSA, it shall notify such other Party in writing prior
to making Personal Data available, and upon written agreement by the receiving
Party to such receipt, both Parties shall comply with their respective
obligations under applicable laws and regulations in connection therewith.

 

18.16.Order of Precedence. In the event of any conflict between an SOW and the
terms of this MSA, the term and conditions of the SOW shall govern and control
but solely with respect to the subject matter thereof. Any preprinted terms on
any transactional or other document issued in connection herewith (including,
without limitation, purchase orders, RFPs, bills of lading, etc.) are per se
null and void and of no force or effect.

  

18

 

 

18.17.Binding Effect and Assignment. This MSA shall be binding upon the parties
hereto, and their successors and assigns. Neither party may assign this MSA to
any third party, without the prior written consent of the other party, which
consent shall not be unreasonably withheld, conditioned or delayed, and any
assignment in violation of this provision shall be void and of no effect.
Notwithstanding the foregoing, no such prior written consent shall be required
in the event of any sale of all or substantially all of the assets or the
controlling interest of either party to a third party that is not a direct
competitor of the other party, or in the event of any merger or acquisition of
or by either party to an entity that is not a direct competitor of the other
party, and in this event this MSA shall be binding upon any such successor.

 

19.LIST OF EXHIBITS

 

Exhibit A Statement of Work for Telcel Project

 

Exhibit B Statement of Works for AT&T Project

 

Exhibit C Statement of Works for Verizon Project

 

Exhibit D NDA

  

IN WITNESS WHEREOF, the Parties have executed this MSA in duplicate through
their duly authorized representatives:

  

On behalf of On behalf of     Cloudminds (Hong Kong) Ltd. (Seal) Borqs Hong Kong
Limited (Seal)     By:   Name:   Title:   Date:  

  

19

